Case 1:19-mj-00214-CRH Document 1-1 Filed 06/26/19 Page 1 of 3

AFFIDAVIT OF SA Jeffrey Buckles

INTRODUCTION

Your Affiant, DEA SA Jeffrey Buckles, attest to the following:

Your Affiant is employed as a Special Agent with the Drug Enforcement Administration
(“DEA”) and has been employed with the DEA since 2014. Your Affiant is currently
assigned to the Bismarck Post of Duty and is charged with investigating drug trafficking
and money laundering violations. Your Affiant is also attached to the Metro Area
Narcotics Task Force (MANTF) in Bismarck, North Dakota, and assists several other
drug task forces in the state of North Dakota. Your Affiant has attended the Drug
Enforcement Administration Basic Agent Academy in Quantico, Virginia, which has an
emphasis in drug trafficking, money laundering, undercover operations, and electronic
and physical surveillance procedures. Your Affiant has been involved in several
investigations dealing with the possession, manufacture, distribution, and importation of
controlled substances. Prior to working for the DEA, Your Affiant was a U.S. Probation
Officer for the District of Eastern Wisconsin, and a Parole Officer for Commonwealth of
Virginia.

The information contained in this affidavit is in support of the criminal complaint
charging Kevon Donnel SAVAGE (DOB: 01-03-1995) with a violation of Title 21,
United States Code 846.

This Affidavit is based upon information Your Affiant has learned from drug seizures by
law enforcement, interviews of drug users and cooperating witnesses, Your Affiants own
observations, reading prepared reports, and from other information provided by law
enforcement officers. Because This Affidavit is being submitted for the limited purposes
of supporting This Application, Your Affiant has not included each and every fact known
concerning this investigation. It would be nearly impossible to include all known factual
information in this Affidavit. Instead, Your Affiant has provided a general overview of the
investigation and has set forth only the specific facts necessary to establish probable cause
to support This Application. The following paragraphs contain evidence to support that
SAVAGE is involved in the distribution of controlled substances. Where statements of
others are set forth in This Affidavit, they are set forth in substance and are not verbatim.
The information contained in This Affidavit is based on Your Affiants own personal
knowledge, information gained through training and experience, in addition to information
made and obtained by other law enforcement agents, witnesses and documents.

FACTS ESTABLISHING PROBABLE CAUSE

1. On 05-23-2019, Your Affiant as well as members of the Metro Area Narcotics

Task Force (MANTEF) served a state authorized search warrant at the Country Inn Suites, room
311, located at 3205 N. 14 Street, Bismarck, Burleigh County, North Dakota. Upon making
entry into the hotel room, Kevon D. SAVAGE was observed coming out of the bathroom.
SAVAGE was detained and placed in handcuffs. DEA TFO David Stewart located a bag of pills
Case 1:19-mj-00214-CRH Document 1-1 Filed 06/26/19 Page 2 of 3

in the toilet. The pills were later identified, using a pill identifier website, as Oxycodone-
Hydrochloride 30 mg. Oxycodone-Hydrochloride is a Schedule II Controlled Substance. There
were approximately 130 pills total, which were contained inside three plastic sandwich baggies,
all contained inside one plastic zip-top baggie.

2. Your Affiant has participated in several investigations involving individuals from
Detroit, Michigan, selling pills in Bismarck, Minot, and the Fort Berthold Indian Reservation,
North Dakota. Individuals source pills from Detroit, Michigan for approximately $20.00 per pill,
and later re-sell the pills for $50.00 to $70.00 per pill. Based on the total amount of pills located
in SAVAGE’s possession, the street value ranges from $6,500.00 to $9,100.00 in North Dakota.
SAVAGE advised agents he obtains pills from Detroit, Michigan, for approximately $17.00 to
$25.00, and re-sells them for $55.00 in North Dakota. SAVAGE advised agents he has been
coming to North Dakota to sell pills since 2015, has taken approximately 10 trips, and estimates
he has distributed approximately 10,000 pills. SAVAGE advised he usually brings 200 to 1,000
pills per trip to North Dakota. SAVAGE advised he works with others in North Dakota to
distribute pills, and that he had given his brother $10,000.00 to take back to Michigan days prior
to being arrested. His brother also had $8,000.00 of his own money which he took back to
Michigan, according to SAVAGE. SAVAGE also advised he tries to time his trips for when
tribal enrollees get their checks

3. Your Affiant knows based on training and experience that a typical user will use
1-2 pills per day, and these pills are typically ingested by smoking. The quantity of pills located
in SAVAGE’s hotel room is not consistent with a user-amount. It should also be noted that there
was no drug paraphernalia located in SAVAGE’s hotel room. Most pill abusers will have
aluminum foil, smoking tubes, and lighters in their possession.

Based on Your Affiant’s involvement with this investigation and training and experience, Your
Affiant believes that Kevon SAVAGE is actively involved in the distribution of controlled
substances, namely Oxycodone-Hydrochloride.
Case 1:19-mj-00214-CRH Document 1-1 Filed 06/26/19 Page 3 of 3

Thus, Special Agent Jeffrey Buckles respectfully requests Your Honor and the Court to issue an
arrest warrant for Kevon D. SAVAGE.

Further Sayeth Your Affiant

 

Speejal’A Bent Jeffrey Buckles
Drug Enforcement Administration
Bismarck Post of Duty

Subscribed and Sworn to before me, this o lp day of June, 2019.

WY

   

United States Magistrate Judge
District of North Dakota
